Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered March 22, 1976, convicting her of attempted possession of a weapon, upon a plea of guilty, and imposing sentence. Judgment affirmed. The issue with respect to the motion to suppress physical evidence was previously heard and decided by this court (see People v Manners, 49 AD2d 588). The sentence of probation for five years was not excessive, even in the light of defendant’s unblemished prior record. Hopkins, Acting P. J., Martuscello, Latham, Titone and Hawkins, JJ., concur.